          Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 1 of 15 PageID #: 8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21932898
Notice of Service of Process                                                                            Date Processed: 08/25/2020

Primary Contact:           Cynthia Bertucci
                           Dollar Tree, Inc.
                           500 Volvo Pkwy
                           Chesapeake, VA 23320-1604

Electronic copy provided to:                   Heather Hunter
                                               JJ Jacobson-Allen

Entity:                                       Family Dollar Stores of Rhode Island, LLC
                                              Entity ID Number 3697603
Entity Served:                                Family Dollar Stores of Rhode Island LLC
Title of Action:                              Linda Francis vs. Family Dollar Stores of Rhode Island, LLC #08425
Matter Name/ID:                               Linda Francis vs. Family Dollar Stores of Rhode Island, LLC #08425 (10461261)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Providence County Superior Court, RI
Case/Reference No:                            PC-2020-05586
Jurisdiction Served:                          Rhode Island
Date Served on CSC:                           08/25/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Wayne G. Resmini
                                              401-751-6655

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 2 of 15 PageID #: 9



         STATE OF RHODE ISLAND AND                                                       PROVIDENCE PLANTATIONS



                                                              SUPERIOR COURT
                                                                   SUMMONS

                                                                     Civil Action File Number
                                                                     PC-2020-05586
Plaintiff                                                            Attorney for the Plaintiff or the Plaintiff
Linda Francis                                                        Wayne Resmini
 V.                                                                 Address,of the Plaintiff's Attorney or the Plaintiff
Family Dollar Stores of Rbode Island LLCg~-..-                      1022 RESERVOIR AVENUE
#08425                                                                    Mfi-
                                                                    It-k-A.-8 ON41 ko o
Defendant
                                                                                   •


                                                                       A.
Licht Judicial Complex                                                A iess,df the-Db
                                                                                   -   endi nt
Providence/Bristol County                                                A,FS.'Cbll)6tiiti6n:Servic'e'!Cd'inpany
250 Benefit Street                                                  c,222Jefkib't§or~Blvd.Siiite2OO .1, tiff
Providence RI 02903                                                             Rt 0281$8
(401)222-3250                                 ... . .. ....                  - ------
                                                              S,
TO. THE 11)EF!9-NbAN
                   -,T`, Fifiiily
                                -;Dbllar.~ -tdries. of -,Rhode .1slAnd.)Uil,

                                                            !4n
                                                              '~:`adtibn  ' Against you.",i.,Tj
indjc4t&~','-_Y                          er-eb stamm6hed=; qiidt&i 4"                            ip n-. tbp Piaind f,8410 -n    .w
                                                                                          . .
address is listed above),cii,ifi
                          j I ;ti. , ,
                                                t  the-  copip`
                                                      ... I    I ~'id  -Whi
                                                                  .. I I % .  ch,li" li er
                                                                                        .  eWith servq,11upon  y.pp'Ovithin twenty (20)
days after servic-e of thW`Sum
                          .,      .'   %  Mons
                                         .: ..  "'
                                               '14Pon,you,  exclushr.t.      of.th.6;
                                                                                    ''d   ayb   ervic,e.
                                                                                                       ,~
                                                                                         is,

                                                 a
   If you fail to do so, ij,, u gment;)b y- -,defi!1t will:'be take
                                                                  - h--against                                     demanded in the
                            *!v
complaint. Your answer mus      't-I~W-` e             '

    As provided in Rule 13(a) ofth&-Supieribr C-o'    u"'tt-
                                                          . . ...R.u'l'es;.-
                                                                 ...       6ficiv.il- P'i'      Jurie`;,Vfifie-ss the relief demanded in
the complaint is for damage aris'Qa  ..o.dl~., -Uri 6wnership,.frrfdinteh6                        b p$fation, or control of a motor
vehicle, or unless otherwise provide'dz--in
                                         ':RV1'e'--
                                         •        -1 3(a)1i;!- ,-.~6ut.! aiiswer tftu           )tate as a counterclaim any related
claim which you may have against the Pii ffi  -fiff-f o-'r, ypp &..Ihereaft e                    barred from making such claim in
any other action.

This Summons was generated on 8/6/2020.                                  /s/ Henry Kinch
                                                                        ~ Clerk


                                        Witness the seal/watennark of the Superior Court



                                                                                        AHAROL
                                                                                         TRUE p
                                                                                                  ATTEST
                                                                                               oUlMETTE
                                                                                               Constabl~#6129                c    a,2
                                                                                                Date       I
SC-CMS-1 (revised July 2014)


                                                                                        2X
     Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 3 of 15 PageID #: 10



                  ..
                                R O,                     .
                                                                   D      .   ,              (0>. ~~ ~                                                                ,                             r .         .   •




                                                                              SUPERIOR COURT
Plaintiff                                                                                                                                                   Civil Action File Number
Linda Francis                                                                                                                                               PC-2020-05586
V.
Family Dollar Stores of Rhode Island LLC #08425
Defendant


                                                                                    PROOF~ OF--SERVICE;~=:.
                                                                        ,,;t:•~':. ^"; •:>~~... ., ~,~,., „ , •
                                                                                                                                                    -

    I liereby certify that on the date' below"r`~`ser~ed.'a°; copyl:.of.:th`is''s`ummons;,~icomplaint, Language Assistance
                                                           =_                    s.
Notice, and all other required,documents'received`~herewithr,upon:'tlie Defen~darit;'rFamily Dollar Stores of Rhode
Island LLC #08425, by deliveririg or leavirig'said papers in .the ,followi ng~manner:
                                                                                   ;          ,,'
                                               ,   '                                                                                                    ;+.                             ~•`~~ ;~-

     ❑ With the Defendant'~persorially.
                          '             `~'`                                  ~ ~~ ~ =' - ~                     ``~                     •'`'' `
                                     „
                                     i:
                                          : ,
                                           e                 '. •'~'-     ,   i
                                                                                     5
                                                                                                           ..                                           -          ._:: '         •          ~      ~ ,,:


                                    ~,                                                                                                                                                                      l
     ❑ At the Defendant•!S~.dwelling•:house-or~usual-place of'abode with~a-pei•"son-of                                   suitable age and, discretion
                                                                                                                 — - -s-,• ,,                                •_~ ~. - .
       thenresidingtherein,                                                                                                                                        •        ,
                               ;~                                     ~[f                             `     I,                    r      _                                  {
                                                    .                5y
       Name,of,persoi~         of suitable tage andi disc`r`e'tron,,                       ~3 f r~,~ ~7 ti• ~.           4t I ~~ r_' f.r a L u. f"ira~.'~.- .1~~
             ~  .  n . •r._: : ~~ '
                                    'A    u ~ ~:. ! S .e7                 r L ~~,'e.            ;~ ~< rl It                    ,,~ }•.1 •r k;-'+~ , ?; Fx u•r ;
       Addre'ss of dwelling house or.•usual+~place;of ab'ode                               ~~ ~'F ~'     '~ ''1. '•i.~.+
                                                                                                                            fJ ! ~`~     -        , -     :           ... '
                                                                                     _~-•M
                                                                                                                                                           ..........
       Age                                                                                           ~~~,,~                •,~~.f,
                                                              ~ ~'-.           •:    _. '                             ,        .    Y     's~
          Relationship to tlie Defendant,°:',;'_                                                                                                              ,•                                     rii'
                                                       ~-
                                                         Ai                                                                                             + g~r'~'" ~ ~• .        ''.,~'~. ~ ' 1.
                                                                                                                                                         L

     ❑ With an agent autho[rized by',-appointinent°or by,4aw to,receive seivice :of process:
       Name of authorized ageiit                                                                         ..•
                                                                                                             .•:
       If the agent is one desigriated'b~,statute
                                            ,           to"recei~e. serviee;,~i'urth'et,riotic.,e;a's"                required by statute was given
                                                                                                                 :.r•
       as noted below.                   ::~.;c•„~:._-; ,: G"`~':'r,l.
                                                           .     .,.
                                                                       ,.l;,." . .;i r., i~^,';~r. ; •~_
                                                                                              . ;                         1.       r•           _

                                                                                    .rs_,    ._......._...,.


     ❑ With a guardian or conservator of the Defendant.
       Name of person and designation

     ❑ By delivering said papers to the attorney general or an assistant attorney general if serving the state.

     ❑ Upon a public corporation, body, or authority by delivering said papers to any officer, director, or
       manager.
        Name of person and designation


                                                                                            Page 1 of 2


SC-CMS-1 (revised July 2014)
      Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 4 of 15 PageID #: 11



                  STATE OF RHODE ISLAND AND                                                                                                                                      PROVIDENCE PLANTATIONS
                                                                                                                                          .,

                                                                                                                  SUPERIOR COURT
       Upon a private corporation, domestic or foreign:
        ❑ By delivering said papers to an officer or a managing or general agent.
           Name of person and designation
        ❑ By leaving said papers at the office of the corporation with a person employed therein.
           Name of person and designation
        ❑ By delivering said papers to an agent authorized by appointment or by law to receive service of process.
          Name of authorized agent                                          ....., : ~:_.._._: .... ......
                                                                                                      . .:..........        . . ..-~.
                                                                                                           ....._........;:..
                                                                                  - -. 'Ii. . ,...' :         .:. :I
          If the agent is one designated by:statute to;receive'ser;vice; fiirther:notice as required by statute was given
                                                             .                                s.'.~
          as noted below.                               ;          .,    :.                                                                   5. ~
                                                   - : ...                                                                           ::.
                                                 .. . ,.
                                           _... .-:..._._...      .. . .,         ...::~::•~...=.:.:
                                                                                                   . .             .r: ~ ;. ...:. ,.: ,.;:., . :.;.
                                        ,. :.                , ..-       .            .-.
       ❑ I was unable to make :.   service after:ttre;'folloing        •, .                      •reasbnable                   aftempts::..
                                 .. .:.                        ;•~ ...:,...                                    :. , .
                               r,~ ,                                                                          :... _...;._.              • ..       ,
                                                                                                     ,.,
                                                                                             , .::..
                                                                              :        ~ ....:.,                         ~   . ..'• "..r:.^.'
                                                              C.      .. ....:..:...._........ ... : -_..              .....-.         .<:.:.:.:~      ,~-....:..      ...._...c::':-.'.-~-             __                         t~L~}.
                                                                 .                                                                                                                _
                                                             ,  i'r.. . '              . < :.      .    ;                  ~         ~.; . ~_,~i
                                                                                                                                       ...            ~~~::,:1. ~                     ii                                 ' _~:•~'~!~
                                                            ~k~:;:~. '       ~ :   ~~• ';'~           ~ ,~{               ,.                                   -        .                         .          ..           .
                                                                                                                                             ^.}!                           .         . ....:. _. _...:: .•......_ __.-..._.:_._~. ,}~

SERVICE DATE:           __.-...:_....._.-........-..   ;. .':~ . . ;' _.,,:7_.._.._.._._   . ' :.: ..: .`_.-__..   ; :......,
                                                                                                                            '.:
                                                                                                                          _...... .... i;~. SER'vi10E.  _ . . i..... FEE'~$:
                    ..
  ... _. . . . .._..... . _ ........... _ . . . .1Vlonth°                 Day:r:~                 Ye     ar • ; :  .        ...       , ,......
                                                                                                                                         ,   ..., .          ,    ... - _ ,                                                    ---.~                         ,.:•~--•r~=-~„':                  -.,,
  ,... . . ..: .. .    . . . : ..
                                                         ....          ..               :    ' .    ...._ . a A.
                                                  .. .. •''; ~.... ... ... . _ .. . . . ....~..:.. —..:........  : .                    ........    ..........:a  ,,
                                                                                                                                                                  ,:,.  .      .                                       .....   _....-~. ::..: ~,. ..~ .. .........:.:.....
                                                                                                                                                                                                                                                                       ..—.
  i
Signat}lre.;of      .
                         SHERIFF                      or    DEPI7TY•SHERTFF:          _
                                                                                                                     or'`CONSTABGE:                               '                                                             }..
       . ,.. , .               ...                   ..        ..             :. } ..    •       ..
                                                                                 , . ~ . ......, .    ,.,..:                            ~.                 - ....._, ,. .,;i,. }
                                                                                                                                                             ;                                                                                    :                              -
                                                                                                                                                                                                                                                                                                  Y

                                                                                                                                                                                    ~ •ii .                                                           :                  • `~}   ' ;l`' ~
    ... .. ... ....
                  .,. ..     ,. ...           .. .:.
                                         , r....                     ..:. . ..          .: : ., , .. . ,I .        ~      . . ,:...., ., .~~.      .
                                                                                                                                            . .'.. .        .., ,.. .-. ; .:: ~, -                        ii           ~,I'                         r .-^ .1 t 1 .
    h....:... ..: .... :..~
                        . ._ .. .:.._.. t..        ':~ ~. ~...
                                            .. .: ..                  .;_...:..        .: ~.. ._.. ....
                                                                                                     r.. ... i-... ... .... .:
                                                                                                               _.1 .:        .. _-. ...r. ,..        :r~~ • r~ .,.... r.. . c9 ,![i• ' ..           r,,„,
                                                                                                                                                                                         • ~_... :. ._: u u • ~~ ....._                     ..: :_i ...                            :{'•. : ;
    ., . .; , .        .:.     ..         .      -     .. . .                 .       . , ...            . .. .. . ..         .    . ...      ..                               .,.,  ..:.•.      . .    ~..... ..
                                                                          4,
SIGNATUR~      OF'~PERSON         OTHER THAl~;A~'SHERIFF:;or;DEPUTY;.SHERIFF=:or        CONSTABLE'MUST'BE
  ., . . .. ..  .. ....
                   ,. :..
                        , .-..------ - : :.-'---.._..
                             ...     . -.     ..
                                                      , .
                                                          -    i
                                                                 _._
                                                                                    ..
                                                                                    _
NOTARIZED:~: ~ ~~ ~...                                               -;  `" -_... -    ..


                                                                                        .                 .   .                                                                  ~~•1', ~'           .•f' ;' j;,,~~-                  ~       ?~
              ~                                           1
                                                          .~. l'J.:                                                                                                      ( ~••       ,;'.                     .. .                    :~
                                                            ~                                   :                                                                                                                                           ~~.
 Signature                                                       . ,... . . ~ y •.~`:`:. :.
                                                                   ~ .: .. _ ... ,..• ..                                                                 ; ...,
State of
                                                                    . . . - ,. • .
                                                                     :•.. ~.....N...,~..o-~              . ..~..:,~ . ~..,.•- ~ . .......
                                                                                          , ,. :.:~..: ..~.:.                                        n~_;.      .
                                                                                                                                                                       _•. ,,
                                                                                                                                                                               c- :;
                                                                                                                                                                           ..~_.....                    •,. ':. .' :

                                                                                              : .. .:. ~~. :.:..~ :.. . .:.. .
                                                                                          .....
                                                                                                                                                    ,. .:.
                                                                                                                                                                                                     .. ..
County of                                                                        .. ...• .                    i r'. ". . ~:'•
                                                                                                          . ...                ...              .                                                   . .1.::'.. .       ;: y,
                                                                                  •                  1 i.


   On this                     ~~:: -.r'. :+' ' -' : r'20! : ` ;'{before:
                                                       daY of
                                     -~~:...•:~..                       :; ;..:. me.....
                                                                   } ~•~:.,.:         ~~ .:...
                                                                                   • ..:.
                                                                                          ~the.,..;•uridersi~ed notarYpublic~personallY
                                                                                             . •..
appeared                                   =a,_ ,,,: .:;:~=_'_;.. ::.:..:-...: _' ;Y~:                ❑ personally known to the notary
or ❑ proved       to the notary through --'satisfaetory°-; evidence of identification, which was
                                                               , to be the person who signed above in my presence,
and who swore or affirmed to the notary that the contents of the document are tnithful to the best of his or her
knowledge.
                                                         Notary Public:
                                                         My commission expires:
                                                         Notary identification niimber:
                                                       Page 2 of 2




SC-CMS-1 (revised July 2014)
      Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 5 of 15 PageID #: 12


                 See this notice in Cambodian, Spanish, and Poi-tuguese on the attached pages. Espanol: Vease
                 esta notificacion en camboyano, espanol y portugues en las paginas adjuntas. Portugues: Leia
                           esta notificagdo em cambojano, espanhol e portugues nas paginas em anexo.


                                                                   NOTICE
            lc
                                   You have a case in the Rhode Island state court system.

         D..
           VZ                       You have the right to an interpreter at no cost to you.
                           Rhode Island Supreme Court Executive Order 2012-05 states that when a Limited-
English Proficient (LEP) person appears in court, the Rhode Island Judiciary will provide a free authorized
interpreter for the defendant, plaintiff, witness, victim, parent of a juvenile, or someone with a significant
interest in the court proceeding. This interpreting service is provided at no cost to the parties and in all types of
cases, both civil and criminal. Court interpreters work in all the courthouses of the Rhode Island state court
system.

To schedule an interpreter for your day in court, you have the following options:
1.        Call the Office of Court Interpreters at (401) 222-8710, or

2.        Send an email message to internreterfeedbackacourts.ri.Lyov, or

3.        Visit the interpreters' office to schedule an interpreter:
                                  The Office of Court Interpreters
                                  Licht Judicial Complex
                                  Fourth Floor, Room 401
                                  250 Benefit Street
                                  Providence, RI 02903

          When requesting an interpreter, please provide the following information:

                  The name and number.of your case
                  The language you are requesting
                  The date and time of your hearing
                  The location of your hearing
                  Your name and a telephone number where we can reach you or your lawyer

 For more information in Portuguese, Russian, and Spanish, including a listing of court forms that are available
                              in Spanish, please visit our website on the Internet:
                        https://www.courts.ri. gov/Interpreters/englishversion/Pages/default.aspx.
     To request a translation of this notice into any other language, please call the Office of Court Interpreters at
             (401) 222-8710. It would be helpful to have an English speaker with you when you call.
                    The Rhode Island Judiciary is committed to making the courts accessible to all.
                                                The Office of Court Interpreters
                                                Licht Judicial Complex Fourth
                                                       Floor Room 401
                                                      250 Benefit Street
                                                    Providence, RI 02903
                                                                                                                        9/ 15
     Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 6 of 15 PageID #: 13


                   See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
      Camboyano: SAMPLE: [Vease esta notificacion en camboyano, espanol y portugues en las paginas adjuntas.]
            Espanol: Vease esta notificacion en cainboyano, espanol y portugues en las paginas adjuntas.
            Portugues: Leia esta notificarao ein cainbojano, espaiihol e portugues nas paginas em anexo.
                                                                                          N


        o%c~q,~y                                        NOTIFICAI~AO
                              V. Ex.a tem um processo em curso no sistema judiciario do
                                              Estado de Rhode Island,
                              V. Ex.a tem direito aos servips gratuitos de um interprete.
A Ordem Executiva 2012-05 do Supremo Tribunal de Rhode Island preve que quando uma-pessoa com conheciinentos
liinitados da lingua inglesa (Liinited-English Proficient) (LEP) comparece ein tribunal, a Administragao Jiidiciaria de
Rhode Island disponibiliza-lhe gratuitamente os serviqos de um interprete autorizado a um reu, autor, testemunha, vitima,
pai ou mae de um inenor ou alguem com interesse significativo no processo judicial. O servigo de interprete e prestado
gratuitamente as partes e em todos os tipos de processos, sejam eles civis ou penais. Os interpretes do tribunal trabalhain
em todos os tribunais do sistema judiciario do Estado de Rliode Island.

Para agendar os servigos de um interprete para o seu dia no tribunal, tem as seguintes op~oes:

1.      Telefonar para o Gabinete de Interpretes Judiciais atraves do n.° (401) 222-8710, ou

2.      Enviar uma mensagem de correio eletr6nico para interpreterfeedbac➢z(7courts.ri.Lyov, ou

3.      Deslocar-se ao gabinete de interpretes para agendar os servigos de um interprete:

                                Gabinete de Interpretes Judiciais
                                Complexo Judicial Licht
                                Quarto Piso, Sala 401
                                250 Benefit Street
                                Providence, RI 02903

        Quando solicitar os servigos de um interprete deve fornecer os seguintes dados:

            •,   O nome e numero do seu processo
            •    O idioma que solicita
            •    A data e hora da sua audiencia
            •    O local da sua audiencia
            •    O seu nome e um numero de telefone para o podermos contactar a si ou ao seu advogado

Para obter mais infonnagoes em portugues, russo e espanhol, incluindo uma lista dos formularios judiciais disponiveis em
                                     espanhol, visite o iiosso website na internet:
                         littps://www.courts.ri. gov/Interpreters/englisliversion/Pages/default.asnx.
Para solicitar uma tradugao desta notificagao para qualquer outro idioma, telefone para o Gabinete de Interpretes Judiciais
  atraves do numero (401) 222-8710. Recomenda-se que esteja acompanhado por alguem que fale ingles quando fizer a
                                                        chamada.
        A Administragao Judiciaria de Rhode Island esta einpenhada em tornar os tribunais acessiveis para todos.
                                               Gabinete de Interpretes Judiciais
                                                  Complexo Jiidicial Licht
                                                   Quarto Piso, Sala 401
                                                     250 Benefit Street
                                                   Providence, RI 02903
                                                                                                                       9/15
    Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 7 of 15 PageID #: 14


                          See this notice in Cambodian, Spanish, and Portuguese on the attached pages.
                   Espanol: Vease esta notificacion en camboyano, espanol y portugues en las paginas adjuntas.
                   Portugues: Leia esta notificapao ein cambojano, espanhol e portugues nas paginas em anexo.


                                                            AVIso
                                     Usted tiene un caso en el sistema judicial de Rhode Island.
                                Usted tiene el derecho a tener un interprete sin costo para usted.
                  ~           La Orden Ejecutiva 2012-05 del Tribunal Supreino de Rhode Island dicta que cuando una
                              persona que tiene un dominio limitado del ingles (LEP) comparece ante la corte, el Sistema
                              Judicial de Rhode Island le proveera un interprete autorizado gratis sea el
acusado/demandado, deinandante, testigo, victima, padre de un menor de edad alguien que tenga con un interes
importante en el proceso de la corte. Este servicio de interpretacion se le proveera sin costo alguno a los participantes en
toda clase de caso, sea civil o penal.
Los interpretes judiciales trabajan en todos los tribunales del Sistema Judicial de Rhode Island.
Para solicitar un interprete para su comparecencia en el tribunal, usted tiene las siguientes opciones:
    1. Llamar a la Oficina de Interpretes en el tribunal a1401-222-8710 ;

    2. Mandar un correo electronico a interpreterfeedback(&courts.ri.Eov; o
    3. Presentarse a la Oficina de Interpretes para solicitar un interprete:

                                 The Office of Court Interpreters
                                 Licht Judicial Complex
                                 Cuarto Piso, Oficina 401 A-B
                                 250 Benefit Street
                                 Providence, RI 02903

               Al solicitar un interprete, por favor provea la siguiente informacion:

        •   El nombre y el numero de su caso

        •   El idioma que solicita

        •   La fecha y hora de su audiencia

        •   Dbnde va a tomar lugar su audiencia

        •   Su nombre y numero de telefono por el cual nos podamos poner en contacto con usted o con su
            abogado.


Para obtener mas informacion en portugues, ruso o espanol, incluyendo una lista de formularios de la corte que estan
disponibles en espanol, visite nuestra pagina de internet:
                         https://www.courts.ri. gov/Interpreters/englishversion/Pages/default.aspx
Para solicitar la traduccion de este aviso en cualquier otro idioma, por favor llame a la oficina de interpretes al (401) 222-
             8710. Ayudaria si usted puede estar en compania de una persona que habla ingles cuando Ilame.
  El sistema juridico de Rhode Island se compromete a proporcionar a todas las personas mejor acceso a los tribunales.
                                                The Office of Court Interpreters
                                                    Licht Judicial Complex
                                                   Fourth Floor Room 401
                                                      250 Benefit Street
                                                    Providence, RI 02903
                                                                                                                          9/15
       Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 8 of 15 PageID #: 15


                                    [f3nS[CiSGfiGsu[lnt7- [soCllfilFiflf2i [Kt~S~I[,~
                                                                                    T S~CISCLLftI~nSIs1[[1S~CIi[unSCils~ili5'7




         ~ p1CLq,Q                                          ~~~~~s~~ssl~n~~~i~;~~,sssi~~~~s~~s~ Rhode Island7
                  y                                                                               ,

                                                             1=114nm
                                                                 4
                                                                     s                  d+ 4 I4                       C
                                                                                                                          €~sj,sns'ss
                                                                                                                                  N
                                                                                                                                      sbb ~
                                                                                                                                  L


                       ~              "ufiljUfi55fiitsFisi5n3~filifidins[S Rhode Island (Rhode Island Supreme Court Executive Order) [ns2 2012-05
         O~E IS`'P                    qDsfGbCfl[si[n[LitfrInSfdnstilst3[MowbfliSfilW1K6INCz5431si5[l[1tS (LEP) Lf~1mNs[s1~~7i5nnfili finnfl
                                                                                                                                         i sis
                                      Rhode Island Sil~n94fitffifLiSfunSGlSKs~ fi[ wftLf589Fi~5FifGri.SLt9liiG~[Gt9              [u~f[G1S     fiS1fij GSfb[LFi10
s~ms"sn-~sss€~iKs"eGs ~sictims~ ~fGnsmr~ri~isn~c~°s~s[si~;au[[inii~i~snnsns7 [r,ss~fis~ursfLu[se Ltsfu~s>nn's~s[Gntise~fiisfiiNr,sLfns'sc~mrs s;a
[s1jfiS3[tf[Fi~[stf[in~7 Silbiguj[3n:n `s11(,ntnsn.n
                                                  "d
                                                     ] KFitffifLLfPS~iSnniili[~rili[s9fi+~LfitffinslfilsCl~KFissiftiSj,fSnsfinslfiliissd Rhode Island'J
sw~s~ji~;~snnsitnn~fiufi'sLcs€~sl,~c's'sG~nsc,s~s~~Kssc~'st[uifi~fi innfii~fisnsGiL~sctsyt;~~t~s~ o
1.         si~ss~tsfi~s~"itin[~st~sOfissfifjtsjtsv~~nnf~i~tsias:ins2 (401) 222-8710 ss
2.         iGKft;nrmms interpreterfeedback(~                  a,courts.ri.gov ss
3.         t~i~sm"itisin"silsK~fitsfifLcsiuts~jtL~~cs~nsitnsii~fiufifLu o
                                             The Office of Court Interpreters
                                             Licht Judicial Complex
                                             Fourth Floor, Room 401
                                             250 Benefit Street
                                             Providence, RI 02903

           ts9tnnsi€ac,°s~sfivfiiLu eV ts n n'ssin~tnsy,fi~ts o
                •    SnS510
                       4
                            S~7t[152iSnJl~itfttSt[UlfiKfi
                                    il               4

                •    fl1FilltutlSS[13lfiKRiFifriS
                                        a ~ ~


                •    fil61it5itGS
                              u
                                  S~Stil~ftSislfiliitiftft[lS1fiKfi
                                                                4

                •    Glil~tSftSi'SlfllifUftft[1S1fiKfi
                                                   a

                •    Sn.t~lo S~S6if2Si€if~it6131fi~ffifu"6155[fY~2fi1G~S1fi5S~7t[lSlfiqfi ifiFiC+1St61f1fiqfiG1S



             e~sLs~ssci>5s~sufs~scn~c,nnss[sss~ns~ctis~ "sil[KNpmjdsi;icsms~,~s6ftssssssqnnrnifwnsinsc'nrn€,n[Kc,{pQ)[mo wucns
                                                   ~[sl~s[ficnsns[[r"s~z[si[n"sus~cuifi o
                            https://www. courts.ri. gov/Interpreters/englishversion/Pages/dcfault. aspx.
     [Gs~j[cQic,s~issfifLss[~,sr;~Gsw[in;,[soCn~e,nnm~s[uiCl{;,[s~fi t;s~s~ic~s~~sfim`i[snns[ssi~fiufifLssLu~~nsi~i~~si[rs:[nss (401)222-8710h
                            i)CYlfili01G1Gfd[lfj_,i5~F3lsUfiS[f3lCiffilFiSlK6[NfifC719[SS[[Lf1fiK~fi[si[nnsfuns[0.f1fii-~i58iFJLG[lf']

                                        gn31ii1Y Rhode Island




                                                                      rn-s [ui ns tu qrsisr~iLcs~rri ~ nn r,n s
                                                                        Licht Judicial Coinplex
                                                                        Fourth Floor Room 401
                                                                             250 Benefit Street
                                                                                                                                                          9/ 15
                                                                         Providence, RI 02903
               Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 9 of 15 PageID #: 16
Case Number: PC-2020-05586
Fi1ed in Providence/Bristol County Supe(or Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                     STATE OF RHODE ISLAND                           SUPERIOR COURT
                     PROVIDENCE, SC.



                     Linda Francis,                      )
                          Plaint.iff                     }
                                                         )
                     v.                                  )
                                                         ) C.A. NO. P.C. 2020-
                    Family Dollar Stores of         )
                    Rhode Island, LLC #08425, A1a.as)
                    & Doe 1 Thru Doe 4,             }
                    Inclusive                       )
                         Defendants                 )
                                                         )

                                                        COMPLAINT

                    1.. Linda Francis ("Plaintsff") was at all times material
                         hereto a resi.dent of the City of Portsmouth, Rhode Island.

                     2.       Upon information and beli.ef, Defendant, Family Dollar
                              Stores of Rhode Island, LLC, #08425. alias, and/or
                              Defendant, "Doe" (Defendant, "FAMILY DOLLAR") .is a Limited
                              Liability Company was at all times matera.al hereto a
                              foreign Lim.ited Liab.ility Company with a princa.pal place of
                              busa.ness located in Chesapeake, Virginia 2'3320. Defend.ant,
                              FAMILY DOLLAR STORES OF RPlODE ISLAND LLC, is licensed to do
                              busi.ness in the State of Rhode Island wi.th a place of
                              business located at 601 Medicomn Avenue in Warren Rhode
                              Island.

                    3.        Upon information and belief, defendant, Doe 1 Thru Doe 4,
                              Inclusive, (hereinafter, "Doe" the true names a.sid
                              capac3.ti.es whether Individual, corporate, or otherwise, of
                              the named herein as Doe 1 thru Doe 4, Inclusive, are
                              unknown to the plaintiffs at the present tiiae, the
                              plaintiffs sue sai.d Doe defendants by such fictitious
                              names. Plaintiffs informed and believed and therefore
                              alleged that each of the defendant designated herein by
                              fictitious names are in some manner responsible for the
                              events a happening herei.n referred to, and'~caused the
                              damages proximate and foreseeable hereby to the plaintiffs
                              as herei.nafter alleged. Plainti.ffs will ask leave of the
                Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 10 of 15 PageID #: 17
Case Number: PC-2020-05586
Filed in Provi`dence/Bristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                          Court amend this aomplaint when the true names and
                          capacities of the "Doe" defendant(s) have been ascertained.
                     4. Plaintiffs' dama.ges are sufficient to confer jurisdiction
                         in the Superi.or Court .

                      FACTS

                    5.        Plai.ntiff repeats and realleges all previous paragraphs as
                              if set forth herein in full.

                    6.        At all times- matera.al hereto, Defendants owned, maintained,
                              and/or controlled property ("the store") located at 601
                              Metacom Ave, Warren, State o£ Rhode Island.

                    7.        On or about September 6, 2017, Plaintiff, Linda Francis was
                              lawfully at the store.

                    8.        On or about September 6, 2017, while travers.ing an aisle i.n
                              the stoxe, Plaintiff slipped and fell, thereby sustaining
                              severe and perma.nent personal injuries.

                    COUNT I

                    9.        The plaintiff repe,ats, re-alleges, and incorporates by
                              reference as a.f set forth hereto sn their entirety
                              Paragraphs 1 through 8 of this Complaint.

                    10. Defendant, their agents servants and/or employees owed
                        Plaintiff, Linda Francis a duty to exerci.se reasonable care
                        for her safety, as she was an individual reasonably expected
                        to be on the prem:i.ses located at 601 Metacom Avenue in
                        Warren, Rhode Island.

                    11. Said dv.ty included an obligation to warn of and/or remove
                        any and all dangerous conditions existi.ng at the store once
                        Defendants knew or should have known of the dangerous
                        condition.

                    12. That a.t then and there became and was the duty of the said
                        defendant to use reasonable care to maintain the said
                        premi.ses, passageways, ai.sles, exits, and lanes bei.ng used
                        by invitees in a reasonable safe and proper condition for
                        persons , including the plai.ntiff,,]Ginda Franca.s , lawfully
                        and property usi.ng said premises, passageways, aisles,
                        exists and lanes.
               Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 11 of 15 PageID #: 18
Case Number:,PC-2020-05586
Filed in Providence/Bristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                    13. Plaintiff, Linda Francis avers that the said defendant, its
                        servants, agents, ofkicers or employees, disregarding said
                        duty, negligently allowed an.d permitted said premises,
                        passageways, aisles,iexists and lanes to be and remain in an
                        unsafe and improper condition thereby creating a dangerous
                        hazard for the defendant's invitees including the plaintiff,
                        La.nda Francis, lawfully and rightfully using said premises,
                        parking lot, passageiaays, aisles, exits and lanes; that said
                        unsafe condition, existed for a long period of time prior to
                        the accident herein complained of; that the defendant, its
                        servants, agents, ogfa.cers or employees knew of said unsafe
                              conditi.on on said pxlemi.ses, passageways, aisles, exits, or
                              lanes or in the exelcise of due care and diligence ought to
                              have known of said condition. Defendant negligently created
                              said dangerous condi~tion and/or permitted said dangerous
                              condition to exist; failed to use reasonable care to warn
                              your plaintiff, Linda Francis of said dangerous condition;
                              failed to make a reasonable inspection to determine the
                              existence of said dangerous condita.on; fai.led to use
                              reasonable care to provide your said plaintiff with a safe
                              means of passage andjwas otherwise negligent and careless.

                    14.       That the plai.nti.ff, Linda Francis, lawful.ly using sai.d
                              premises, passageways, aisles, exists and lanes and in the
                              exercise of due care and diligence, as aforesaid, was caused
                              to sla.p, trip, and fall with great force and violence.

                    15.       As a direct result t'hereof,, pla3.nti.ff,, Linda Franci.s ,
                              sustained severe and'per;;nanent injuries and a shock to her
                              nervous system; she suffered and will suffer great pain and
                              agony for a longer period of time; she was and wa.11 be
                              unable to perform her usual work and affairs for a long
                              period of time; she was and will be obliged to receive
                              medicines and medieal attendance for a long period of time
                              in an endeavor to cure or reli.eve her injuries and the
                              plaintiff,, Linda Franci.s , was otherwise greatly .i.njured and
                              damaged.

                    16. Plaintiff, Linda Francis was requi.red to expend great sums
                        of money for her care, cure and treatment of plaintiff,
                        Linda Francis and she will be required to expend great sums
                              of money for her care, cure and treatanent i.n the future and
                              was otherv,ri.se injured and damaged.
                     WHEREFORE, plaintiff, Linda Francis demands judgment against the
                     Defendant, FAMILY DOLLAR, alias, and/or Defendant, "Doe", thei.r
               Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 12 of 15 PageID #: 19
Case Number: PC-2020-05586
Filed in Providence/Bristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                     agents, servants, and employees in a sum suffi.cient to convey
                     juri.sdiction upon this Honorable Court, plus interest and costs.

                     COUNT II

                      17. The plainti£f repeats, re-alleges, and incorporates by
                          reference as if set forth hereto in their enti.rety
                          Paragraphs 1 through 16 of thi.s Complaint.

                     18. Defendant, their agents servants and/or employees owed
                        Plaintiff, Linda Francis a duty to exercise reasonable care
                        for her safety, as she was an indi.vidual reasonably expected
                        to be on the premises located at 601 Metacom Avenue in
                        Warren, Rhode Island.

                     19. Said duty included an obligation to warn of and/or remove
                         any and all dangerous conditions existing at the store once
                         Defendants knew or should have known of the dangerous
                         condition.

                     20. Defendants breached tha.s duty of care to Plain.tiff by its
                         actions, includi.ng but not lirnited to the followi.ng: by
                         carelessly and negligently permitting a substance and/or
                         condition to collect or remain on the floor of the aisle in
                         the store where Plaintiff was walking, by carelessly and
                         negligently fai.li.ng to remove the substance and/or
                         condi.tion, by fai.ling to properly maintain the floors of the
                         store in a clean and safe condi.tion, and in failing to
                         properly and adequately supervise and oversee the store
                         and./or its employees, agents and/or servants so as to
                         prevent the collection of a substance and/or condition on
                         its floors.

                    21. Said condition existed for a ti.me period such that
                        Defendants, in the exercise of due care, could and should
                        have had such knowledge and notice thereof.

                    22. The accident and resulting injuries to Plaintiff were caused
                        solely by the negli.gence of Defendants w3.thout any
                        comparati.ve negligence oza, the part of Plaintiff..

                    23. As a direct and proximate cause of said breaches of
                        Defendants' duty of care, Plaintiff sustaa.ned severe,
                        debilitating, and permanent personal injuries to her whole
                        body and has endured continued pain, anguish, and
                        da.scomfort.
               Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 13 of 15 PageID #: 20
Case Number: PC-2020-05586
Filed'in Providence/Bristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                    24. As a further result of Defendants' negligence, Plaintiff was
                        hospitalized, and had extensive expenses for hospital bills,
                        doctors' bi.11s, nurses' fees, and various medicines.

                    25. As a further result of Defendants' negligence, Plaintiff,
                        Linda Francis has lost consi.derable monies in the form of
                        loss of earnings and or loss of earning ea.pacity.

                    WHEREFORE, Plaintiff Linda Francis demands judgment agai.nst
                    Defendant, FAMILY DOLLAR, ali.as, and/or Defendant, "Doe" their
                    agents, servants and/or employees in an amount sufficient to
                    establish the juri.sdiction of this Court inclusive of attorneys'
                    fees, statutory interest, costs, and all other and further
                    relief as the Court deems just and proper.

                    COZDNT III

                    26. The plainti.ff repeats, re-alleges, and incorporates by
                        reference as i.f set forth hereto a.n their entirety
                        Paragraphs 1 through 25 of tha.s Complaint.

                    27.Defendants had a duty to ensure that the agents it selected
                       to perform maintenance services on its premi.ses would
                       perforin said services with reasonable care.

                    28.Defendants breached said duty.

                    29. As a further result of Defendants' negligence, Plaintiff,
                        Linda Francis was hospitalized, and had large expenses for
                        hospital bills, doctors' bills, nurses' fees, and various
                        medieines.

                    30: As a further result of Defendants' negli.gence, Plaintiff,
                        Linda Francis has lost cons3.derable monies in the form of
                        lost wages, a loss of earning capaci.ty, and wa.11 be unable
                        to engage s.n gainful employment for the duration o£ her
                        natural 1 if e .

                    WAEREFORE, Plaintiff, Linda Francis demands judgment against
                    Defendant, FAMILY DOLLAR, alias, and/or Defendant, "Doe" their
                    agents' servants and/or employees in an amount sufficient to
                    establish the jurisdiction of this court 3.nclusive of statutory
                    interest, costs, and all other and further relief as the court
                    deems just and proper.

                    PLAINTIFF DF'MnND A TRIAL BY JURY ON ALL COUNTS.
              Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 14 of 15 PageID #: 21
Case Number: PC-2020-05586
Fildd in ProvidenceBristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                                                       Plaintiff s ,
                                                       Ry her Attorney

                                                       /s/Wayne G. Resmini., Esq.
                                                       Wayne G. Resmini, Esq. #6373
                                                       RESM.INI LAW LLC
                                                       1022 Reservoir Avenue
                                                       Cranston, RI 02910
                                                       (401) 751-6655 (Phone)
                                                       (401) 751-6282 (Facsisnile)


                    Dated: August 3, 2020




                                                   m
              Case 1:20-cv-00406-JJM-LDA Document 1-2 Filed 09/14/20 Page 15 of 15 PageID #: 22
Case Number: PC-2020-05586
Filed in Provii3ence/Bristol County Superior Court
Submitted: 8/5/2020 4:28 PM
Envelope: 2694008
Reviewer: Victoria H



                   STATE OF RHODE ISLAND                                          SUPERIOR COURT
                   PROVIDENCE, SC.


                   Linda Francis,                                      )
                        Plainti.ff s                                   )
                                                                       )
                   v.                                                  )
                                                                       ) C.A. NO. P.C. 2020-
                   Family Dollar Stores of          )
                   Rhode Island, LLC, #08425, Al.ias)
                   & Doe 1 Thru Doe 4,              )
                   In.clus3.ve                      )
                         Defendants                 )
                                                                       )


                                                     PLPiINTIFFS' JCTRY TRIAL DEMAND


                             Now comes the plaintiff, Linda Francis, hereby demand a

                   trial by jury on all counts of this Complaint

                                                                  Plaintiffs,
                                                                  By her Attorney

                                                                  /s/Wayne G. Resmi.ni, Esq.
                                                                  Wayne G. Resmini, Esq. #6373
                                                                  RESMINI LAW LLC
                                                                  1022 Reservoir Avenue
                                                                  Cranston, RI 02910
                                                                  (401) 751-6655 (Phone)
                                                                  (401) 751-6282 (Facsimile)

                   Dated: August 3, 2020
